Citation Nr: 0914147	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and depression.  

3.  Entitlement to service connection for a cardiac disorder, 
to include status post-myocardial infarction.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1974 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during his 
active military service, nor may it be presumed to have 
manifested in service.  

2.  The Veteran does not have a psychiatric disorder, to 
include depression or schizophrenia, that manifested during 
military service or that may be presumed to have manifested 
during military service.  

3.  The Veteran does not have a cardiac disorder, to include 
status post-myocardial infarction, related to military 
service.  




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).  

2.  The criteria for establishing service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

3.  The criteria for establishing service connection for a 
cardiac disorder, to include status post-myocardial 
infarction, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2003 and February 2004 that fully 
addressed all notice elements.  The May 2003 letter was sent 
prior to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned), the claims adjudicated 
herein are being denied.  Therefore, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of service connection for hypertension, 
a psychiatric disorder and a cardiac disorder because there 
is no evidence to satisfy the second and third McLendon 
criteria discussed above.  Specifically, there is no evidence 
suggesting that the Veteran suffered a disease or injury in-
service related to any of these disorders.  Further, there is 
no competent evidence of record suggesting that there may be 
a connection between these disorders and the Veteran's 
military service.  

Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's Social Security Administration (SSA) records and 
his private medical records have also been added to the 
Veteran's claims file.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as a cardiovascular disase 
to include hypertension, or psychoses, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112;  38 C.F.R. §§ 3.307, 
3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Hypertension

The Veteran contends that he is entitled to service 
connection for hypertension.  However, the competent evidence 
of record does not demonstrate that the Veteran's 
hypertension is related to his military service, or that he 
suffered from hypertension during service or within one-year 
of his separation.  As such, service connection may not be 
granted.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm) or greater, or systolic 
blood pressure that is predominantly 160 mm or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2008).

The Veteran's service medical records are completely silent 
as to treatment for hypertension or a diagnosis of 
hypertension.  According to the report of his July 1974 
enlistment examination, the Veteran had a systolic blood 
pressure of 100 mm and a diastolic blood pressure of 70 mm.  
The Veteran's September 1975 discharge examination indicates 
that the Veteran had a systolic pressure of 124 mm and a 
diastolic pressure of 72 mm.  Further, the Veteran indicated 
in his report of medical history accompanying his discharge 
examination that he did not then, nor had he ever, suffered 
from elevated blood pressure.  This evidence does not suggest 
that the Veteran's hypertension had its onset during his 
military service.  

The evidence also does not support a finding that the 
Veteran's hypertension manifested within one year of his 
separation from service in September 1975.  According to a 
November 1985 VA treatment note, the Veteran had a systolic 
blood pressure of 130 mm and a diastolic pressure of 100 mm.  
It was noted that the Veteran was never treated for 
hypertension in the past and that he was not taking any 
medications at that time.  This is the first evidence of an 
elevated blood pressure - 10 years after the Veteran's 
separation from service.  Therefore, the presumption of in-
service occurrence is not applicable.  38 C.F.R. §§ 3.307, 
3.309.  

Subsequent treatment records establish that the Veteran has a 
current diagnosis of hypertension for which he is receiving 
treatment.  An October 1996 VA treatment note indicates that 
the Veteran's hypertension was well-controlled on medication 
that he had been taking since 1993.  However, while the 
evidence demonstrates that the Veteran now has hypertension, 
a current diagnosis is not in and of itself sufficient to 
warrant a grant of service connection.  There must also be 
medical evidence of an in-service injury and a nexus between 
that injury and the Veteran's current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

The Board has reviewed both private and VA medical records 
spanning from 1985 to 2004.  None of these records suggest a 
relationship between the Veteran's hypertension and his 
military service.  Without some evidence of a possible nexus 
between the two, service connection cannot be granted.  

The Board recognizes that the Veteran believes his 
hypertension to be related to his military service.  However, 
VA has received no evidence suggesting that the Veteran is 
competent to provide such a medical conclusion.  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  As such, the Veteran's opinion is not competent 
evidence establishing a nexus between his military service 
and his current diagnosis of hypertension.  

As a final matter, when considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of elevated 
blood pressure for 10 years or actual treatment for 
hypertension until 1993, or for approximately 18 years, tends 
to establish that the Veteran's current hypertension is not a 
result of his military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hypertension must be denied.

Psychiatric Disorder (Other than PTSD)

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include depression 
and schizophrenia (hereinafter a "mental disorder").  
However, the preponderance of the evidence demonstrates that 
the Veteran does not have a current psychiatric disorder that 
manifested during, or as a result of, the Veteran's military 
service.  As such, service connection is not warranted.  

The Veteran's service medical records are void of any 
treatment or complaints regarding a psychiatric disorder.  
The Veteran's June 1974 enlistment examination indicates that 
the Veteran's psychiatric evaluation was deemed to be normal.  
The Veteran's September 1975 discharge examination also 
indicates that he had a normal psychiatric evaluation.  The 
Veteran also noted in his report of medical history at the 
time of discharge that he did not then, nor had he ever, had 
depression, excessive worry, nervous trouble of any sort, or 
frequent trouble sleeping.  Therefore, the evidence 
establishes that the Veteran did not have a psychiatric 
disorder, to include depression and schizophrenia, during his 
military service.   

The record also fails to demonstrate that the Veteran was 
diagnosed with, or treated for, a mental disorder within one 
year of his separation from service in September 1975.  The 
first evidence suggesting depression is an April 1990 VA 
outpatient treatment note.  According to this note, the 
Veteran's current mental status was "somewhat depressed."  
An earlier VA treatment note from June 1988 notes that the 
Veteran was oriented and alert in mental status.  Therefore, 
the presumption of in-service occurrence is not applicable, 
since there is no evidence of a diagnosis of psychoses within 
one-year of the Veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  

Subsequent treatment notes suggest that the Veteran has 
received various diagnoses for a mental disorder.  An April 
1991 SSA report noted that the Veteran had a diagnosis of 
schizophrenia.  The Veteran was later diagnosed with 
depression and PTSD, rather than schizophrenia, during April 
2001 VA outpatient treatment.  He reported during this 
treatment that he believed his symptomatology was related to 
experiences he had while in boot camp.  However, while the 
Veteran may believe this to be true, he is not capable of 
opining on matters such as this requiring medical knowledge, 
such as the etiological onset of a current disorder.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
while the Board has considered the Veteran's report, it is 
outweighed by the absence of psychiatric treatment for 
approximately 15 years after the Veteran's separation from 
service.  

The Veteran has also been afforded a number of general VA 
examinations in relation to a nonservice-connected pension 
claim.  The first such examination took place in September 
1991.  The examiner noted that the Veteran had been treated 
by VA for adjustment disorder with depressed mood on an 
outpatient basis.  However, no diagnosis of a mental disorder 
was assigned at this time.  Another examination was performed 
in December 1994.  The Veteran was noted to be receiving SSA 
benefits for anxiety and depression.  However, like the 
previous examination, no psychiatric diagnosis was assigned.  
Rather, it was noted that the Veteran's psyche and 
personality behavior were normal at this time.  The final 
general VA examination took place in October 1996.  The 
examiner concluded that the Veteran had multiple somatic 
complaints that were consistent with depression adjustment 
disorder.  

More recent VA treatment records have continued to assign a 
diagnosis of depression.  A February 2002 mental health 
screen notes that the Veteran had been treated for depression 
since 1990.  The Veteran was diagnosed with major depression 
and PTSD during the February 2002 screening, but the VA 
physician noted that there was currently no evidence of 
schizophrenia.  The Veteran also received diagnoses of PTSD 
and major depressive disorder during VA outpatient treatment 
in December 2002 and August 2003.  

The above evidence indicates that the Veteran has a current 
diagnosis of a mental disorder.  However, as previously 
noted, a current diagnosis alone is not enough for service 
connection.  There must also be medical evidence of an in-
service injury and a nexus between that injury and the 
Veteran's current disability.  Hickson, 12 Vet. App. 247, 252 
(1999).  In the present case, the record does not demonstrate 
that the Veteran suffered from an injury or disease in 
service, or, that his current mental disorder is in any way 
related to the Veteran's military service.  Therefore, the 
criteria for service connection have not been satisfied.  

Finally, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did 
not complain of the disorder at issue.  See Maxson, 12 Vet. 
App. at 459 (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of a mental disorder until approximately 15 years after 
separation from service tends to establish that the Veteran's 
current mental disorder is not a result of his military 
service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
depression and schizophrenia, must be denied.

Residuals of a Myocardial Infarction

The Veteran contends that he is entitled to service 
connection for a cardiac disorder (described by the Veteran's 
representative as "status post myocardial infarction).  
However, the evidence of record does not demonstrate that the 
Veteran has a current cardiac disorder or that he has ever 
suffered from a myocardial infarction.  Further, there is no 
evidence suggesting that such a condition arose during 
military service or as a result of military service.  As 
such, service connection may not be granted.  

Initially, the Board notes that the Veteran's service medical 
records demonstrate that he did not suffer from a chronic 
cardiac disorder during his military service.  According to 
the Veteran's June 1974 enlistment examination, his heart was 
normal.  According to a record from December 1974, the 
Veteran was seen for mechanical chest wall pain.  An X-ray 
was taken, and the Veteran was noted to have a small 
calcified granuloma in the left mid-lung field.  No findings 
were indicated regarding the Veteran's heart or 
cardiovascular system.  The examiner concluded that the 
examination was within normal limits.  Upon separation in 
September 1975, the Veteran's heart was again found to be 
normal.  The Veteran also denied having, or ever having, pain 
or pressure in his chest, heart trouble, or palpitation or 
pounding of the heart.  Therefore, the evidence establishes 
that the Veteran did not suffer from a chronic cardiovascular 
disorder during his military service.  

The record also fails to establish that the Veteran has been 
diagnosed with a chronic cardiac disorder or that he has 
suffered from a myocardial infarction since his separation 
from service.  In November 1985, the VA saw the Veteran on an 
outpatient basis for complaints of chest pain.  An X-ray was 
performed and interpreted to be normal.  The Veteran again 
sought treatment in June 1988.  X-rays were again reported to 
be normal with no change since the November 1985 X-ray.  A 
diagnosis of chest wall soreness with a lipoma was assigned.  
No cardiac disorder was diagnosed at this time.  

In July 1990, the Veteran sought treatment for what he 
described as "heart fluttering."  An assessment of 
"palpitation" was noted by the physician.  The Veteran 
sought private treatment for chest pain in June 1992.  An 
electrocardiogram (EKG) was performed with no findings.  It 
was concluded that the Veteran's chest pain was associated 
with digestive problems, and a diagnosis of esophagitis was 
assigned.  

In March 1993, the Veteran reported having back pain that was 
radiating into his chest.  Surgery was performed at this time 
on the Veteran's back to remove an enlarging mass, and the 
surgical report noted that he had never suffered a myocardial 
infarction.  The record also contains chest X-rays from March 
1993 and December 1993 that were interpreted to be normal 
with no evidence of active disease.  

Subsequent VA treatment records suggest that the Veteran has 
not received additional treatment for a cardiac condition.  
In a December 2000 note, the Veteran reported having no chest 
pain.  The examiner noted a history of an irregular sinus 
rhythm, but this was noted to be asymptomatic at the time.  A 
VA treatment record from July 2003 notes that the Veteran 
complained of chest pain, but felt it was due to his 
gastroesophageal reflux disease (GERD).  

As noted earlier, the Veteran has been afforded several 
general VA examinations in the past.  According to the 
September 1991 VA examination, there was no evidence of 
cardiac or pulmonary decompensation at this time.  There was 
also no mention of a myocardial infarction or chest pain in 
the discussion of the Veteran's military history.  During the 
December 1994 VA examination, the Veteran reported a history 
of an irregular heart beat.  However, no cardiac diagnoses 
were assigned upon examination.  Rather, it was noted that 
the Veteran had a lipoma on his left chest wall.  There was 
again no mention of a past myocardial infarction.  Finally, 
upon examination in October 1996, the Veteran reported 
hurting his chest in service, and again hurting his chest 
after separation when working for a lumber company.  The 
Veteran described it as a pulled muscle, which is not 
indicative of a cardiac condition.  The record does not 
contain medical evidence regarding these injuries.  The 
Veteran reported having chest pain when working, but no 
diagnosis of a chest disorder was assigned.  A chest X-ray 
was performed at this time and it was interpreted to be 
negative.  

The Veteran also reported during his October 1996 VA 
examination that he was hospitalized for seven days at the 
Carrollton hospital for heart pain around 1992 or 1993.  
There are records from the Carrollton hospital suggesting 
that the Veteran was hospitalized with complaints of chest 
pain from January 29, 1994 through February 1, 1994.  The 
hospitalization report indicates that the Veteran arrived at 
the hospital with a history of precordical chest pain.  It 
was noted that the Veteran had never suffered from a 
myocardial infarction.  The Veteran reported having pain 
after eating a large meal with reflux symptoms for the past 2 
to 3 years.  An EKG was performed and found to be normal.  
Likewise, a chest X-ray was also found to be normal.  A 
gastrointestinal (GI) series was performed, which was 
strongly suggestive of GERD.  The Veteran was noted to also 
have risk factors for coronary artery disease (CAD), but this 
was related to the Veteran's diet, smoking and sedentary 
lifestyle, and not to his military service.  The final 
diagnosis was non-cardiac chest pain, GERD and complex 
ventricular ectopy.  It was noted that there was no need for 
treatment of the ventricular ectopy at this time.  

Based on the above evidence, the Board must conclude that 
service connection is not warranted in this case.  The 
evidence fails to establish that the Veteran has a current 
cardiac condition, or, that he has ever suffered from a 
myocardial infarction.  Without a medical diagnosis of a 
disorder, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  The Board recognizes 
that the Veteran believes that he is suffering from a cardiac 
condition.  However, as a lay person with no medical 
training, the Veteran is not competent to diagnose himself 
with a medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability).  As such, the 
Board must conclude that the Veteran does not have a current 
cardiovascular condition.  

The Board recognizes that the Veteran was assessed to have a 
"palpitation" in July 1990 and that he was noted to have an 
irregular sinus rhythm in December 2000.  However, the record 
suggests that these episodes were acute and transitory 
episodes, and not evidence of a chronic cardiovascular 
disorder.  The Veteran's EKGs and chest X-rays have routinely 
been interpreted to reveal a normal chest with no 
abnormalities.  The record also does not demonstrate 
treatment for a cardiac disorder since December 2000, 
suggesting that any previous symptomatology was not related 
to a chronic disorder.  According to a September 2001 VA 
treatment note, the Veteran had a normal heart with regular 
sinus rhythm.  

Also, while the Veteran was treated for chest pain on a 
number of occasions, pain alone is not a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain in and of itself is not a disability for 
purposes of service connection).  Furthermore, the Veteran's 
previous complaints of chest pain were associated with GERD 
and esophagitis, which are not issues currently before the 
Board.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for the residuals of a myocardial 
infarction must be denied.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and depression, is denied.  

Entitlement to service connection for the residuals of a 
myocardial infarction is denied.  


REMAND

The Veteran has filed a claim of service connection for PTSD.  
The record contains numerous diagnoses of PTSD assigned 
during VA outpatient treatment.  However, these diagnoses are 
not based on a verified stressor.  Presently, the Veteran has 
not been provided with sufficient notice on what he can do to 
help verify his stressors.  The Veteran was provided with a 
PTSD questionnaire in May 2003 and additional notice in June 
2006.  However, these records did not inform the Veteran of 
alternative types of evidence he can submit in support of his 
claim, such as lay statements from witnesses.  The Veteran 
has described a scenario that is likely to be difficult to 
verify in traditional ways.  As such, the Veteran's knowledge 
of alternative types of evidence is vital to his claim.  

Based on the above, the Board finds that the Veteran should 
be given the opportunity to present lay evidence, or any 
additional supporting evidence, in support of his claim.  
Additionally, if the Veteran does submit evidence 
corroborating his in-service stressors, an additional attempt 
to obtain evidence regarding the Veteran's alleged stressors 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) should be made.  Likewise, if verification does 
occur, a VA examination should be afforded.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The Veteran must be provided with an 
additional opportunity to submit 
information regarding his claimed 
stressors experienced during his time in 
service.  The Veteran should include the 
unit he was assigned to, and where his 
unit was serving at the time of the 
alleged stressor(s).  The Veteran should 
be advised that if he is not specific in 
describing his stressors, verification 
from official sources may not be possible 
and that could adversely affect his claim.  
The Veteran should also be informed of 
alternate types of evidence, such as lay 
statements, that can be used to support 
his claim.  

2. If, and only if, any stressor is 
verified for the period of service from 
July 9, 1974 to September 24, 1975, the 
RO/AMC should prepare a summary of 
corroborated or verified stressful 
conditions or incidents, and the Veteran 
should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the Veteran.  All indicated tests 
and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  The examiner should be 
informed that only stressors or stressful 
conditions that have been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the Veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

A complete rationale for the opinion 
expressed must be provided.  

3. The AMC should then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


